IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                                              r-o
                                                                                               o
                                                                                             C.OO
                                             )    No. 69793-5-I                   •—\        *"• ;o
                   Respondent,
                                             )    DIVISION ONE
             v.
                                                                                    CD        -"-~°r -
                                             )    UNPUBLISHED OPINION
D.D.Y.,
DOB: 03/28/1995,                                                                        Vr         _-t0
                                             )    FILED: December 30, 2013              en         -- ^.,
                   Appellant.

      Per Curiam. D.D.Y appeals a juvenile court disposition finding him guilty of

first degree child molestation, attempted first degree child molestation, and indecent

exposure. D.D.Y.'s court-appointed attorney has filed a motion to withdraw on the

ground that there is no basis for a good faith argument on review. Pursuant to State

v. Theobald. 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California. 386 U.S.
738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to withdraw must:


      [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] A copy of counsel's briefshould
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald. 78 Wash. 2d at 185 (quoting Anders v. California, 386 U.S. at 744).

      This procedure has been followed.          D.D.Y.'s counsel filed a brief with the

motion to withdraw. D.D.Y. was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. He did not file a statement

of additional grounds.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently
No. 69793-5-112




reviewed the entire record. The court specifically considered the following potential
issues raised by counsel:

            1. Did the court abuse its discretion in allowing the State to amend the
      information to add two additional counts—attempted first degree child
      molestation and indecent exposure—on the day of trial?

      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.



                              For the court: